Citation Nr: 0904119	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-27 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) with depressive disorder.

2.  Entitlement to service connection for osteoarthritis 
(arthritis, left side of body).

3.  Entitlement to service connection for soft tissue 
rheumatism, left shoulder (claimed as left shoulder 
disability).

4.  Entitlement to service connection for residuals of left 
foot injury.

5.  Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from November 1974 to February 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May 2006 and August 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

In November 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  

The issues of entitlement to service connection for PTSD with 
depressive disorder, osteoarthritis (arthritis, left side of 
body), soft tissue rheumatism, left shoulder, and residuals 
of left foot injury are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

At the November 2008 Travel Board hearing, the veteran 
withdrew his claim for service connection for hepatitis C; a 
transcript of the hearing is of record.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the 
issue of entitlement to service connection for hepatitis C by 
the veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in during the course of a Board hearing or in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202 (2008).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2008).  At the November 2008 Travel Board 
hearing, the veteran withdrew the appeal on the issue of 
entitlement to service connection for hepatitis C.  A 
transcript of this hearing is of record.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal. 


ORDER

The appeal is dismissed on the issue of entitlement to 
service connection for hepatitis C. 


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the veteran's arthritis, 
left shoulder, left foot, and PTSD claims.

At the November 2008 Travel Board hearing, the veteran 
testified that he was involved in an incident in which a tank 
overturned and trapped him underneath.  He maintained that he 
sustained injuries to his left shoulder, left elbow, and left 
hip as the result.  He testified that he was also involved in 
another incident in which his left arm and left foot got 
caught in a moving turret.  He maintained that he sustained 
injuries to his left big toe.  In response to the question of 
what specific joints the veteran is referring to when he 
contends that he has arthritis of the left side of the body, 
other than the left shoulder and left foot, the veteran 
complained that his left hand swelled periodically, 
specifically his middle finger, and his left big toe always 
throbbed.  

Service treatment records show that the veteran was involved 
in an incident in which a tank overturned in April 1976.  At 
that time, the veteran complained of residual pain in his 
left arm from the incident.  The physical examination 
revealed an abrasion of the medial aspect of his left arm at 
the elbow.  The service examiner noted an assessment of 
abrasion with contusion of the left arm.  An August 1978 
record noted that the veteran had his left foot and left arm 
caught in a moving turret.  The veteran reported that the 
turret tore his left boot off of his foot.  He initially 
experienced no pain after the incident but then beginning in 
September, he experienced throbbing pain in the proximal 
interphalangeal joints of the first, second, and third digits 
of his left foot as well as sharp pain in his upper left arm 
distal humerus.  An October 1978 record showed the examiner 
observed that the veteran had contusions of the left arm in 
the bicep area and point tenderness and swelling in the 
second and third digits of his left foot.  The service 
examiner provided an assessment of soft tissue trauma.  The 
October 1978 radiographic report noted that x-rays of the 
left foot revealed no significant abnormalities.  

Post-service treatment records show that x-rays of the hands 
in May 2005 revealed changes, including changes suggestive of 
early rheumatoid arthritis.  A July 2005 rheumatology consult 
record showed the veteran presented with complaints 
concerning his left fingers, left great toe, left hip, and 
left shoulder.  X-rays revealed normal feet and mild 
degenerative changes of the left hip.  The examiner provided 
diagnoses that included "secondary osteoarthritis" and 
abnormal computed tomography (CT) scan of the neck with 
chronic left shoulder pain that might be radicular in nature.  
The examiner noted that clinically, the veteran did not have 
rheumatoid arthritis.  An August 2005 podiatry note noted an 
impression of hyperextension of the hallux that might be 
causing tendonitis and hammer toe deformity.  Records dated 
in August 2005 noted a diagnosis of soft tissue rheumatism of 
the left shoulder.  

As the evidence of record contains medical evidence of a 
current diagnosed disability of the left shoulder, left foot 
(toes), left hand (fingers), and left hip, medical evidence 
that the veteran sustained injuries to his left arm and left 
foot in service in two established events, and lay contention 
that indicates that the currently diagnosed disabilities may 
be associated with the established in-service events and 
injuries, the Board finds that it is necessary to provide the 
veteran with a medical examination and obtain a medical 
opinion on whether any of the claimed disabilities are 
etiologically related to the veteran's military service.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Regardless of whether any of the claimed physical 
disabilities are related to service, service treatment 
records do document the tank and turret incidents that the 
veteran believes caused PTSD.  At the hearing, the veteran 
testified that he was in fear of his life in the tank 
incident.  VA treatment records dated beginning in October 
2005 show the veteran reported on the claimed stressor of 
having a tank roll over him, and a diagnosis of PTSD by 
history was provided by his addiction therapist and treating 
psychiatrist.  Then, in March 2006, a diagnosis of PTSD by 
the veteran's addiction therapist was provided.  Thereafter, 
a May 2006 Master Treatment Plan noted that the veteran's 
active problems included PTSD and depressive disorder.  
Individuals who signed off on the plan included the veteran's 
treating addiction therapist and psychiatrist.  The diagnosis 
of PTSD was not rendered in accordance with 38 C.F.R. § 
4.125(a).  Also, there was no diagnosis of PTSD linked to the 
claimed stressors as required by 38 C.F.R. § 3.304(f).  Given 
all of the foregoing, the Board finds that VA has a duty to 
afford the veteran an appropriate examination to determine 
whether he has PTSD as the result of the claimed stressors. 

Since the Board has determined that medical examinations are 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

At the hearing, in response to the question of how soon after 
his discharge from service did he receive any treatment for 
his shoulder and foot, the veteran responded that he was seen 
in 1984.  He then later testified that he was seen in 1986 in 
a VA facility in Gulfport, Mississippi.  The claims file 
reflects that only VA treatment records dated from July 2005 
to May 2006 are of record.  In light of the veteran's 
testimony, any VA treatment records dated prior to July 2005 
should be requested.  In addition, ongoing medical records 
should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (providing 
that VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from the 
VA Gulf Coast Veterans Health Care System 
(Outpatient Clinics in Mobile, Alabama 
and Pensacola, Florida, the VA Medical 
Center in Biloxi, Mississippi, and any VA 
facility in Gulfport, Mississippi) dating 
prior to July 2005 and from May 2006. 

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature of any current left shoulder, left 
foot (toes), left hand (fingers), and 
left hip disorders and to provide an 
opinion as to their possible relationship 
to service.  The claims file should be 
provided to and reviewed by the examiner.  
All tests deemed necessary, including x-
rays, should be conduced and the results 
reported.  Following examination of the 
veteran and review of the claims file, 
The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or greater) that any 
current left shoulder, left foot (toes), 
left hand (fingers), and left hip 
disorders are related to an incident of 
the veteran's active military service.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

3.  Schedule the veteran for a VA 
examination by a psychiatrist or 
psychologist to determine if he has PTSD 
due to the claimed service stressors.  
The veteran's claims file should be made 
available to and reviewed by the 
examiner.  All tests deemed necessary, 
including psychological testing, should 
be performed and all findings should be 
reported in detail.  Following review of 
the claims file and examination of the 
veteran, the examiner should provide an 
opinion as to whether the veteran suffers 
from PTSD as a result of the claimed 
service stressors.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached. 

4.  Thereafter, please readjudicate the 
claims.  If the benefits sought on appeal 
remain denied, the veteran 
and his representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


